Title: To Benjamin Franklin from Robert R. Livingston, 24 November 1781
From: Livingston, Robert R.
To: Franklin, Benjamin


Sir
Philadelphia, 24th. Novr. 1781.
Majr Genl Du Portail will have the honor to present this. Congress in consideration of their Long & faithful services in this country have grantd permission to him & Colls. De Laumoy & Gouvion to revisit their friends in Europe for the winter.
As the merit of these Gent [Gentlemen] has procured for them particular marks of the esteem of Congress they wish them to be distinguished by the notice of their Sovereign, And for that purpose have directed that they be recommended to you, & that you be requested to present them at Court in such manner as will bespeak for them the attention they justly merit.
Congress are persuaded that this task will be particularly agreeable to you as they are indebted to your care for the useful services of these gent. & as nothing is more acceptable to a man of real merit than to be made the means of displaying it in others. I have the honor to be sir with great respect & esteem Your Most ob & hum: Servt.
Dr. of a Letter to Docr Franklin recomg. Genl DuportailNo. 3
